

116 HRES 710 IH: Calling on Congress to condemn voter suppression laws enacted by States and political subdivisions.
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 710IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Norton submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling on Congress to condemn voter suppression laws enacted by States and political subdivisions.
	
 Whereas the ratification of the 15th Amendment in 1870 affirms that voting rights cannot be denied to citizens on the basis of race;
 Whereas post-Reconstruction Jim Crow laws severely restricted minority voting rights, particularly those of African Americans;
 Whereas the Voting Rights Act of 1965 contributed to a significant increase in voter registration and participation by African Americans and other minorities;
 Whereas the Supreme Court’s 2013 decision in Shelby County v. Holder struck down section 4(b) of the Voting Rights Act of 1965, the coverage provision of the law that identified States and political subdivisions with a chronic history of passing restrictive voting laws;
 Whereas the Shelby County decision effectively immobilized section 5 of the Voting Rights Act of 1965, which allowed the Department of Justice and Federal courts to preclear any proposed changes to voting rules, allowing a preemptive strike of unjust and discriminatory voting laws in the regions identified by section 4(b);
 Whereas the absence of this preclearance requirement has allowed for voter suppression laws to proliferate by permitting States and political subdivisions to pass restrictive voting laws without Federal preclearance to determine if the laws are racially discriminatory;
 Whereas following the Shelby County decision, at least 14 States had voting restrictions in place for the first time in a Presidential election in time for the 2016 contest;
 Whereas approximately 11 percent of American citizens lack government-issued photo identification, and a disproportionate number are low-income, elderly, or people of color;
 Whereas African Americans are as much as 305 percent and Latinos are as much as 195 percent more likely than Whites to lack acceptable identification required to vote;
 Whereas since the Shelby County decision, at least 4 States have reduced early voting access; Whereas restricting early voting disproportionately affects people of color, low-income citizens, and the elderly, who often rely on flexible, early voting periods;
 Whereas many voting-eligible, low-income Latino voters are naturalized United States citizens who lack proof of citizenship and cannot afford a Certificate of Citizenship or a Replacement Certificate of Naturalization, which cost $1,170 and $555, respectively;
 Whereas since the Shelby County decision, at least 2 States have imposed more stringent requirements on nongovernmental organizations that help register and engage citizens in voter participation;
 Whereas restricting nongovernmental voter participation organizations directly affects people of color, low-income citizens, and the elderly, as these organizations are particularly likely to reach and engage these populations;
 Whereas since the Shelby County decision, at least 5 States have passed laws making it more difficult to vote by absentee ballot;
 Whereas reducing absentee voting disproportionately affects low-income, minority voters, who are more likely than other citizens to have inflexible work- and childcare-related schedules;
 Whereas in addition to State-level voter suppression laws, political subdivisions have also passed new laws that suppress minority voters, including reducing the number of polling places and offering insufficient language assistance for non-English-speaking voters;
 Whereas following the Shelby County decision, there were at least 868 fewer polling places in the 2016 election than in past elections;
 Whereas insufficient language assistance at polling places could possibly threaten eligible Latino voter turnout in the 2020 Presidential election;
 Whereas since the Shelby County decision, courts have struck down restrictive voting laws in at least 4 States, demonstrating the discriminatory nature of voting restrictions that have proliferated post-Shelby County;
 Whereas had a preclearance formula been in effect, the Department of Justice and Federal courts would have been able to prevent discriminatory voter suppression laws from being passed;
 Whereas the Committee on the Judiciary of the House of Representatives has favorably reported the Voting Rights Advancement Act of 2019 (H.R. 4), to update and restore the Voting Rights Act of 1965; and
 Whereas many unjust voter laws that were passed or went into effect after the Shelby County decision threaten to affect a significant number of minority voters in upcoming elections: Now, therefore, be it
	
 That the House of Representatives condemns the use by States and political subdivisions of the voter suppression laws and techniques described in the preamble of this resolution.
		